Per Curiam.

Appellants, in their sole proposition of law, assert, in essence, that the granting of appellee’s motion for summary judgment was not a final appealable order, because the journal entry did not contain an express determination concerning the finality of judgment for the parties, to wit: The language in Civ. R. 54(B) that, “there is no just reason for delay.”
We find appellants’ assertion to be without merit.
Civ. R. 54(B) states, in pertinent part:
“When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim or third-party claim, or when multiple parties are involved, the court may enter final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay. * * * ” (Emphasis added.)
Civ. R. 54(B) is only applicable when the court enters final *67judgment “as to one or more but fewer than all of the claims or parties.” The express determination language of Civ. R. 54(B) is not appropriate herein, since the granting of the summary judgment of January 9, 1979, adjudicated all the claims of all the parties to the action as of that date.
Therefore, appellants’ notice of appeal of June 12, 1979, was not timely filed. Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., Cook, Sweeney, Locher, Holmes and Reilly, JJ., concur.
P. Brown, J., concurs in the judgment only.
Cook, J., of the Eleventh Appellate District, sitting for W. Brown, J.
Reilly, J., of the Tenth Appellate District, sitting for C. Brown, J.